  Case: 1:19-cv-07398 Document #: 127 Filed: 04/19/21 Page 1 of 10 PageID #:644




                         UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION

AMBER HIRSCH, as administrator of
the estate of decedent, MARCUS
MAYS, and on behalf of decedent’s                No. 19-cv-07398
next of kin,
                                                 Judge Thomas M. Durkin
              Plaintiff,

       v.

WILL COUNTY, ILLINOIS et al.,

              Defendants.

                    MEMORANDUM OPINION AND ORDER

      Marcus Mays, a diagnosed epileptic, died of a seizure while in his cell at the

Will County jail. Following his death, the Administrator of Mays’ estate brought this

action against Will County, Will County employee Erica Quensen-Diez, Will County

Sheriff Mike Kelley, several Will County Sheriff officers, Wellpath, LLC, and

seventeen Wellpath employees. Wellpath and the seventeen employees (collectively,

the “Wellpath Defendants”) each move pursuant to Federal Rule of Civil Procedure

12(b)(6) to dismiss two of the six claims brought against them; namely, an Americans

with Disability Act (“ADA”), 42 U.S.C. § 12101 et seq., claim against Wellpath, and a

state law claim for intentional infliction of emotion distress (“IIED”) against both

Wellpath and the employees. For the reasons set forth below, the Wellpath

Defendants’ motions, R. 69 and R. 113, are denied.




                                         1
   Case: 1:19-cv-07398 Document #: 127 Filed: 04/19/21 Page 2 of 10 PageID #:645




                                       Standard

      A Rule 12(b)(6) motion challenges the “sufficiency of the complaint.” Berger v.

Nat. Collegiate Athletic Assoc., 843 F.3d 285, 289 (7th Cir. 2016). A complaint must

provide “a short and plain statement of the claim showing that the pleader is entitled

to relief,” Fed. R. Civ. P. 8(a)(2), sufficient to provide defendant with “fair notice” of

the claim and the basis for it. Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007).

This standard “demands more than an unadorned, the-defendant-unlawfully-

harmed-me accusation.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). While “detailed

factual allegations” are not required, “labels and conclusions, and a formulaic

recitation of the elements of a cause of action will not do.” Twombly, 550 U.S. at 555.

The complaint must “contain sufficient factual matter, accepted as true, to ‘state a

claim to relief that is plausible on its face.’” Iqbal, 556 U.S. at 678 (quoting Twombly,

550 U.S. at 570). “‘A claim has facial plausibility when the plaintiff pleads factual

content that allows the court to draw the reasonable inference that the defendant is

liable for the misconduct alleged.’” Boucher v. Fin. Sys. of Green Bay, Inc., 880 F.3d

362, 366 (7th Cir. 2018) (quoting Iqbal, 556 U.S. at 678). In applying this standard,

the Court accepts all well-pleaded facts as true and draws all reasonable inferences

in favor of the non-moving party. Tobey v. Chibucos, 890 F.3d 634, 646 (7th Cir. 2018).

                                     Background

      Marcus Mays died from a seizure while alone in his jail cell on November 8,

2018. At the time of his death, Mays was a 30-year-old father who suffered from

epilepsy and had only been at the Will County jail for a little over a week.



                                            2
    Case: 1:19-cv-07398 Document #: 127 Filed: 04/19/21 Page 3 of 10 PageID #:646




       Mays’ estate (“Plaintiff”) contends that his death was preventable, and that

the Will County Sheriff’s Office and Wellpath (a private company that handles inmate

health care at the jail) are largely responsible for his early passing. Plaintiff alleges

that when Mays arrived at the Will County jail in late October 2018, he informed

either an officer or Wellpath employee, or both, that he had a history of grand mal

seizures and that he had previously been prescribed anti-seizure medication.1 R. 65

¶¶ 24-25; R. 122 at 2. Mays shared this information with a Will County employee a

few days later, on November 1, 2018, and both that employee and the Wellpath

employee made note of Mays’ epilepsy in jail records. R. 65 ¶¶ 25-26. Also on

November 1, Mays allegedly informed the Will County employee that he had not

received his anti-seizure medicine since his arrival at the jail days earlier. Id. ¶ 26.

Despite sharing this information with Wellpath and county officials, Mays never

received his anti-seizure medicine from anyone at the jail, nor was he seen by a doctor

or otherwise monitored for his condition before his untimely death. Id. ¶¶ 30-36.

       Plaintiff brings eight claims on behalf of Mays’ estate. Count I is a deliberate

indifference claim under 42 U.S.C. § 1983 brought against all defendants; Counts II

and III are Monell claims brought against the Will County Sheriff and Wellpath,

respectively; Counts IV and V are ADA claims brought against Will County and




1 The complaint does not describe how grand mal seizures are different from other
seizures, but courts have said that they involve “violent jerking, stiffness of muscles,
and loss of consciousness.” United States v. N. Illinois Special Recreation Ass’n, 168
F. Supp. 3d 1082, 1086 (N.D. Ill. 2016). “During a grand mal seizure, individuals can
have a bowel movement, urinate, vomit and/or choke. They can also experience
difficulty breathing.” Id.
                                           3
     Case: 1:19-cv-07398 Document #: 127 Filed: 04/19/21 Page 4 of 10 PageID #:647




Wellpath, respectively; Count VI is an Illinois Wrongful Death claim, 740 ILCS 180/1

et seq., brought against all defendants; Count VII is a willful and wanton claim under

the Illinois Survival Act, 755 ILCS 5/27-6, brought against the individual officers and

individual Wellpath employees; and Count VIII is an IIED claim under Illinois law

brought against all defendants. As stated, the Wellpath Defendants moved to dismiss

Counts V and VIII.2 The Court turns to those counts next.

                                        Analysis

I.      Americans with Disabilities Act Claim Against Wellpath

        Title II of the ADA provides that “no qualified individual with a disability shall,

by reason of such disability, be excluded from participation in or be denied the

benefits of the services, programs, or activities of a public entity, or be subjected to

discrimination by any such entity.” 42 U.S.C. § 12132. Thus, to state a claim under

Title II, a plaintiff must sufficiently allege “[1] that he is a qualified individual with

a disability, [2] that he was denied the benefits of the services, programs, or activities

of a public entity or otherwise subjected to discrimination by such an entity, and [3]

that the denial or discrimination was by reason of his disability.” Wagoner v.

Lemmon, 778 F.3d 586, 592 (7th Cir. 2015) (internal quotation marks omitted); see

also Love v. Westville Corr. Ctr., 103 F.3d 558, 560 (7th Cir. 1996).



2Wellpath filed its answer to the other claims concurrently with its motion to dismiss.
See R. 68. So did the individual Wellpath employees. See R. 112. The individual
Wellpath employees bringing the motion to dismiss are: Deatrice Black, Sheila
Corrigan, Carmina Feliciano, Kia Green, Mohammed Ibrahim, Penelope Johnson,
Young Kim, Patricia Loparco, Amanda North-Shea, Donna Petrauskis, Jeffrey
Saffold, Corina Shaw, Olivia Simpri-Mensah, Cindy Smith, Tiffany Utke, Molly
Weigel, and Guadalupe Zuniga.
                                             4
   Case: 1:19-cv-07398 Document #: 127 Filed: 04/19/21 Page 5 of 10 PageID #:648




      Wellpath takes issue with the second and third elements. Starting with the

second element, Wellpath argues that it is not a “public entity” within the meaning

of the ADA. Title II defines a “public entity” as “(A) any State or local government;

(B) any department, agency, special purpose district, or other instrumentality of a

State or States or local government; and (C) the National Railroad Passenger

Corporation, and any commuter authority [].” 42 U.S.C. § 12131(1). Wellpath

contends that it does not fall into any of these buckets since it is a private entity that

provides medical services to inmates. Based on the plain language of the statute, that

argument is likely correct. But at this early stage in the proceedings, the Court

declines to dismiss the ADA claim on this basis since it appears unsettled in the

Seventh Circuit whether a private entity (Wellpath) that performs services for a

public entity (Will County) is considered an “instrumentality of a . . . local

government.” Compare DeJesus v. Wexford Health Sources, Inc., et al., 20-CV-1682,

Dkt. 63 (N.D. Ill. July 30, 2020) (whether Wexford Health Sources is considered a

“public entity” because it provides services for the Illinois Department of Corrections

is a “a mixed question of law and fact” that cannot be resolved on a motion to dismiss),

with Peters v. Butler, 2019 WL 1304223, at *2 (S.D. Ill. Mar. 21, 2019) (dismissing

ADA claim against Wexford because it is “not a public entity”). Resolution of this

issue will be better served at summary judgment, where the parties and Court will

benefit from a more developed record. To this point, almost every case that Wellpath

cited in its brief decided the “public entity” issue at summary judgment, not on a

motion to dismiss. This Court will do the same.



                                            5
  Case: 1:19-cv-07398 Document #: 127 Filed: 04/19/21 Page 6 of 10 PageID #:649




      Wellpath’s argument concerning the third element likewise fails. As stated,

that element requires allegations plausibly showing that Mays was denied benefits

or discriminated against because of his disability. See Wagoner, 778 F.3d at 592.

According to Wellpath, the complaint does not make such a showing. The Court

disagrees. “[I]t is possible to demonstrate discrimination on the basis of disability by

a defendant’s refusal to make a reasonable accommodation.” Washington v. Ind. High

Sch. Athletic Ass’n, Inc., 181 F.3d 840, 848 (7th Cir. 1999); see also CTL ex rel.

Trebatoski v. Ashland Sch. Dist., 743 F.3d 524, 528-29 (7th Cir. 2014) (recognizing

that discrimination by reason of disability may be established by showing that “the

defendant refused to provide a reasonable modification”). Here, Plaintiff alleges that

Wellpath refused to reasonably accommodate Mays’ epilepsy by not providing him

with anti-seizure medicine or arranging for a doctor’s visit, and otherwise failing to

monitor his condition during the week or so that he was in jail. Although discovery

will likely show the extent to which Mays specifically asked for accommodations, the

allegations in the complaint are sufficient at the pleading stage to show that Mays

was discriminated against because of his epilepsy. See Earl v. Espejo, 2017 WL

3704826, at *3 (N.D. Ill. Aug. 28, 2017) (arrestee plausibly alleged ADA

discrimination based on his mental illness because officers denied his requests for

medical attention); Paine ex re. Eilman v. Johnson, 2010 WL 785397, at *8-9 (N.D.

Ill. Feb. 26, 2010) (ADA claim could proceed on the theory that defendant officers

“fail[ed] to reasonably accommodate [the plaintiff’s] known, and arguably manifest,

mental illness” while in police custody).



                                            6
      Case: 1:19-cv-07398 Document #: 127 Filed: 04/19/21 Page 7 of 10 PageID #:650




         One last note: Wellpath submits that Plaintiff’s disability claim is actually a

repackaged deliberate indifference claim, which is not actionable under the ADA.

Wellpath is correct that a claim for inadequate medical treatment is improper under the

ADA. As the Seventh Circuit has explained, “it would be extremely odd to suppose that

disabled persons whose disability is treated negligently have a federal malpractice claim

by virtue of the [ADA].” Bryant v. Madigan, 84 F.3d 246, 249 (7th Cir. 1996). But Plaintiff

is not challenging the quality of Wellpath’s medical services, or at least that is not how the

Court reads the allegations at this stage in the proceedings. Instead, and as explained

above, Plaintiff seems to be alleging that Wellpath refused to provide Mays with any

medical care and failed to make any reasonable accommodations for his disability even

though Wellpath knew he suffered from epilepsy. Such a claim is proper under the ADA,

and Plaintiff has plausibly alleged it here. See, e.g., Stokes v. City of Chicago, 2018 WL

497365, at *3 (N.D. Ill. Jan. 22, 2018) (declining to dismiss arrestee’s ADA claim, noting

that when jail guards “have a person in custody who is disabled, and they are aware of

that disability, there is a duty to reasonably accommodate the arrestee’s disability”)

(internal citation and quotation omitted).

II.      Intentional Infliction of Emotional Distress Claim Against the Wellpath
         Defendants

         Under Illinois law, the elements of an intentional infliction of emotional distress

claim are: “(1) the defendants’ conduct was extreme and outrageous; (2) the defendants

knew that there was a high probability that their conduct would cause severe emotional

distress; and (3) the conduct in fact caused severe emotional distress.” Swearnigen-El v.

Cook Cnty. Sheriff’s Dep’t, 602 F.3d 852, 864 (7th Cir. 2010) (citing Kolegas v. Heftel Broad.


                                              7
   Case: 1:19-cv-07398 Document #: 127 Filed: 04/19/21 Page 8 of 10 PageID #:651




Corp., 607 N.E.2d 201, 211 (Ill. 1992)). “To meet the ‘extreme and outrageous’ standard,

the defendants’ conduct ‘must be so extreme as to go beyond all possible bounds of decency,

and to be regarded as intolerable in a civilized community.’” Swearnigen-El, 602 F.3d at

864 (quoting Kolegas, 607 N.E.2d at 211). In determining whether conduct meets the

“extreme and outrageous” standard, courts consider three main factors: (1) “the more

power or control the defendant has over the plaintiff, the more likely the conduct will be

deemed extreme”; (2) “whether the defendant reasonably believed its objective was

legitimate”; and (3) “whether the defendant was aware the plaintiff was ‘peculiarly

susceptible to emotional distress, by reason of some physical or mental peculiarity.’ ”

Franciski v. Univ. of Chi. Hosp., 338 F.3d 765, 769 (7th Cir. 2003) (quoting McGrath v.

Fahey, 533 N.E.2d 806, 811 (Ill. 1998)).

       The Wellpath Defendants contend that the IIED claim should be dismissed for two

reasons, neither of which are persuasive. They argue first that Plaintiff’s allegations are

conclusory in nature and fail to identify specific wrongdoing attributable to them. Not so.

As stated earlier, Mays allegedly informed Wellpath staff that he was an epileptic who

took medicine to treat his seizures. Wellpath staff made note of this information in their

intake documents. At no point over the next 10 days or so did Wellpath staff follow up

with Mays, administer anti-seizure medicine, arrange for him to see a doctor, or

otherwise monitor his condition. This complete absence of care is troubling not just

because the Wellpath Defendants allegedly knew about Mays’ epilepsy, but also because

Wellpath was hired by Will County for the specific purpose of providing medical services

to inmates. See R. 65 ¶¶ 11-12.



                                            8
   Case: 1:19-cv-07398 Document #: 127 Filed: 04/19/21 Page 9 of 10 PageID #:652




       What is more, Plaintiff alleges that the Wellpath Defendants either knew or

should have known that a sudden withdrawal of anti-seizure medicine could increase

the frequency and severity of subsequent seizures. According to Plaintiff, it is widely

known in the medical profession that people who stop taking their epilepsy medicine

should do so gradually. At the Will County jail, the Wellpath Defendants are the medical

professionals, not the inmates. As such, the Wellpath Defendants exercised considerable

control over Mays’ medical care and presumably knew what could (and ultimately did)

happen to him if his epilepsy was not properly treated. Discovery will likely bear out

additional details regarding the Wellpath Defendants’ conduct, but the Court can

reasonably infer at this stage in the proceedings that their alleged failure to take any

reasonable steps to address Mays’ health condition was “extreme and outrageous”

behavior. See Franciski, 338 F.3d at 769 (noting that conduct may be “extreme and

outrageous” if the defendant has “more power or control” over the plaintiff and if the

defendant is “aware the plaintiff [is] peculiarly susceptible to emotional distress” due to

a “physical or mental peculiarity”); Awalt v. Marketti, 74 F. Supp. 3d 909, 942 (N.D. Ill.)

(ignoring an inmate’s epilepsy could be considered “extreme and outrageous” conduct).

       Wellpath’s second argument is that the IIED claim should be dismissed because

the complaint fails to allege how Wellpath, the corporation, is liable for the actions of its

employees under a theory of respondeat superior. Wellpath does not flesh out this

argument in its briefs beyond a sentence or two, nor does Wellpath cite to any case law,

so the Court is somewhat in the dark as to Wellpath’s exact position. To the extent

Wellpath contends that it cannot be liable for the intentional torts of its employees, that



                                             9
  Case: 1:19-cv-07398 Document #: 127 Filed: 04/19/21 Page 10 of 10 PageID #:653




argument has been rejected time and again. See, e.g., Lancaster v. Norfolk & W. Ry. Co.,

773 F.2d 807, 817 (7th Cir. 1985) (“In an ordinary tort case involving an employee’s

intentional misconduct, the plaintiff sues the employer for the employee’s tort and can

recover damages on a theory of respondeat superior if he can show that the employee

committed the tort in the course of his employment.”). If Wellpath’s argument is based

instead on the sufficiency of the allegations in the complaint, that argument fails as well.

The complaint plainly states that the individual Wellpath defendants “are or were

employees and/or agents of Defendant Wellpath” and were “acting within the scope of

the employment and under color of law.” R. 65 ¶ 12. The complaint also alleges that

Wellpath staff interacted and talked with Mays during his brief time at the jail. Id. ¶¶

25, 28. The Court can reasonably infer, then, that the relevant events giving rise to this

action occurred in the course of the Wellpath staff’s employment. The IIED claim

accordingly survives.

                                       Conclusion

       For all these reasons, the Wellpath Defendants’ partial motions to dismiss are

denied. They shall answer Plaintiff’s amended complaint in its entirety by May 3, 2021.

The parties’ next status hearing is set for July 28, 2021 at 9:00 A.M, at which time they

should be prepared to discuss the progress of discovery.


                                                        ENTERED:



                                                        ______________________________
                                                        Honorable Thomas M. Durkin
                                                        United States District Judge
Dated: April 19, 2021

                                            10
